Citation Nr: 0310246	
Decision Date: 05/28/03    Archive Date: 06/02/03	

DOCKET NO.  98-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
chest injury.   

2.  Entitlement to service connection for a right indirect 
inguinal hernia.   

3.  Entitlement to service connection for a right varicocele.   

4.  Entitlement to service connection for bilateral defective 
vision.   

5.  Entitlement to service connection for residuals of a left 
shoulder injury.   

6.  Entitlement to service connection for a right ingrown 
toenail.   

7.  Entitlement to a disability rating in excess of 10 
percent for residuals of lipoma.  




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from November 1975 
to March 1988 and from November 1990 to November 1993.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in December 1998 at which time it was 
remanded to the VARO in Louisville, Kentucky, for further 
development.  The veteran was been accorded different 
examinations by VA and the case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Although the veteran injured the chest region in service, 
identifiable disability from the injury is not currently 
shown.  

3.  There is no competent medical evidence of record that the 
veteran currently has a right indirect inguinal hernia or a 
right varicocele that is attributable to his active service.  

4.  There is no medical evidence of record indicating that 
the veteran has myopia or any other disorder involving his 
visual acuity which is attributable to his active service.  

5.  There is no medical evidence of the presence of a left 
shoulder disability.  

6.  There is no medical evidence of record establishing a 
nexus between any current right ingrown toenail and the 
veteran's period of active service.  

7.  Recent examination showed mild puckering with increased 
pigmentation associated with scarring over the chest region.  

8.  Recent examination showed no keloid formation, adherence, 
tissue loss, tenderness, or other discernible lipomas 
involved with the chest region.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a chest injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

2.  Service connection for right indirect inguinal hernia and 
right varicocele is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).  

3.  Service connection for defective vision is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).  

4.  Service connection for residuals of a left shoulder 
injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

5.  Service connection for right ingrown toenail is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

6.  A disability rating in excess of 10 percent for lipoma is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.118, Code 7800 series (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and its implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, they defined the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal as all notification and development action 
needed to render a fair decision on the claims, to the extent 
possible, have been accomplished.  

In rating decisions, the 1998 statement of the case, a remand 
by the Board in December 1998, and a supplemental statement 
of the case in January 2003, the veteran has been notified of 
the law and regulations governing entitlement to the benefits 
sought, the evidence which would substantiate these claims, 
and the evidence that has been considered in connection with 
his appeals.  Further, in correspondence dated in March 2001, 
the RO specifically informed the veteran of the VCAA and its 
implications.  The Board therefore finds that the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be obtained by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In view of 
the foregoing, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Service Connection

Service connection means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service, or, if preexisting such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at a later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Although symptoms are manifestations or indications of 
disease or injury, every disease or injury is not entitled to 
service connection without chronic residuals constituting a 
disability resulting therefrom.  In affirming the Board 
decision denying an application to reopen a claim of 
entitlement to service connection for spinal meningitis and 
denying an original claim for service connection for 
residuals of frozen feet, the Court stated:  "[the veteran] 
is apparently of the belief that he is entitled to some sort 
of benefit simply because he had a disease or injury while on 
active service.  That, of course, is mistaken.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With regard to the claim for service connection for residuals 
of an injury to the chest, the service medical records 
reflect the veteran was seen on one occasion in May 1986 for 
a contusion of the chest after having been hit by a tree 
branch.  The remainder of the service medical records and the 
post service records reflect that this was a temporary 
condition which resolved with treatment.  There is no medical 
evidence during the remainder of service or in the years 
after service of the presence of chronic residuals.  The 
medical records include the report of a VA examination 
accorded the veteran in January 2002.  Clinical examination 
of the chest was normal and a chest X-ray study was negative 
for evidence of any previous injury.  The examination 
diagnoses were:  chest injury by history, without residual 
pulmonary or musculoskeletal dysfunction; chest X-ray normal, 
without evidence of previous injury.  

In light of the foregoing, the Board finds that the credible 
evidence establishes that the veteran does not have a current 
chest disorder.  The existence of a current disability is an 
essential element of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; See Degmetich v. Brown, 104 F. 3d 
1328, 1331 (Fed. Cir. 1997) (holding that the VA and the 
Court's interpretation of § 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Accordingly, the Board finds that the claim for service 
connection for residuals of a chest injury must be denied.  
Simply put, the Board cannot grant service connection for the 
claimed disability because the competent medical evidence is 
to the effect that the veteran does not currently have a 
chest disorder.  See Hickson, supra.  

Service Connection for Right Indirect Inguinal Hernia and/or 
Right Varicocele

A review of the service medical records reflects the veteran 
was seen on one occasion for pain to the right testicle after 
lifting weights.  Physical examination at the time in 
February 1981 was normal, with no diagnosis made.  The 
remainder of the service medical records is negative for 
indication of a right indirect inguinal or a right 
varicocele.  

At the time of examination by VA in November 1997, the 
veteran gave a history of a right indirect inguinal hernia in 
1982.  Current examination showed an indirect inguinal hernia 
on the right side and a small varicocele on the right.  

A VA genitourinary examination was provided the veteran in 
January 2002.  The claims file and the medical records were 
reviewed.  On current examination the testicles descended 
without discernible varicocele palpated.  There was no 
discernible right or left inguinal hernia.  The diagnoses 
were:  history of right inguinal hernia, not discernible on 
current examination; and history of varicocele, not 
discernible on current examination.  

As noted above, the existence of a current disability is an 
essential element of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131.  The most recent medical evidence 
with regard to the veteran's genitourinary system is the 
report of examination given the veteran in January 2002.  At 
that time, neither a right inguinal hernia nor a right 
varicocele was discernible on physical examination.  
Accordingly, the Board cannot grant service connection for 
the claimed disabilities because the competent medical 
evidence is to the effect that he does not currently have 
either disability.  The Board notes that even were disability 
shown to be present, there is no medical evidence of record 
attributing any current genitourinary disorder, specifically 
right inguinal hernia or right varicocele, to the one 
incident in service when the veteran was seen for a complaint 
of pain to the right testicle after lifting weights.  As the 
evidence is not so evenly balanced as to raise doubt 
concerning either a right inguinal hernia or a right 
varicocele, the claim for service connection for each 
disability must be denied.  38 U.S.C.A. § 5107(b).  

Service Connection for Defective Vision

The service medical records are negative for indication of 
treatment, complaints, or diagnosis of an eye disorder, other 
than evaluation for refractive error. 

At the time of examination by VA in February 1997, the 
veteran stated that he had to wear glasses since service.  
Examination of the eyes at that time was within normal 
limits.  The impression was impaired vision: glasses.  

Additional medical evidence includes the report of an eye 
examination given the veteran by VA in January 2002.  The 
only diagnosis made was myopia.  It was stated there were no 
disabling ocular conditions at the present time.  

The claims file was reviewed by another physician in 
November 2002 and he stated that it was unlikely that the 
veteran's myopia was related to his active service.  He 
stated the claims file had been reviewed, and the veteran's 
best corrected vision was 20/20 in both eyes.  

Congenital or developmental defects, such as refractive error 
of the eye...are not diseases or injuries within the meaning of 
applicable legislation providing for service connection.  
38 C.F.R. § 3.303(c) (2002).  As noted above, the only 
current diagnosis involving the veteran's eyesight is myopia 
and a VA physician recently stated that it was unlikely that 
the myopia was related to the veteran's active service in any 
way.  Myopia is a refractive error, which as noted above, is 
not considered a disease or injury for purposes of service 
connection.  A review of the evidence shows that the only 
evidence of a nexus between the veteran's myopia and his 
military service is limited to his own statements.  As a lay 
person, however, he is not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service Connection for Residuals of a Left Shoulder Injury

A review of the service medical records reflects the veteran 
was seen on one occasion in March 1984 for a complaint of 
left shoulder pain of four months' duration.  An impression 
was made of bursitis.  On another occasion in April 1984 he 
complained of left shoulder pain and was given an impression 
of biceps tendinitis.  However, at the time of separation 
examination in October 1993, he referred to no difficulty 
with the shoulder and clinical evaluation of the upper 
extremities was recorded as normal.  

The post service medical evidence includes the report of 
examination given the veteran in November 1997 at which time 
he referred to having been hurt when he fell off a tank in 
1988.  Current X-ray studies of the shoulder were normal and 
clinical examination was also normal.  

Additional post service medical evidence includes the report 
of a spinal examination given the veteran in September 2000.  
The claims file and the medical chart were reviewed by the 
examiner.  The veteran again referred to having injured his 
left shoulder when hit by a tree limb while on a tank in 
service.  Current examination showed no signs of crepitus or 
painful motion of the left shoulder.  X-ray  studies were 
normal.  The examiner opined that the veteran was not likely 
to have any residuals of a shoulder injury.  

The Board notes that a lay person such as the veteran is 
competent to describe symptoms he observes or experiences, 
such as having experienced pain following the tank incident 
in service.  See e.g. Harvey v. Brown, 6 Vet. App. 390, 393 
(1994) (claimant as a lay person may testify to the physical 
manifestations of a disease or injury).  However, he is not 
competent to render a diagnosis or to offer a medical opinion 
attributing a disability to service or an incident in 
service, as this requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also 
38 C.F.R. § 3.159(a)(2) (defining competent lay evidence as 
"any evidence not requiring that the proponent have 
specialized education, training, or experience"; such 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person."); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) ("in order for any 
testimony to be probative of any facts, the witness must be 
competent to testify as to the facts under consideration").  
There is no competent medical evidence attributing any 
current left shoulder disability to any incident in service.  
In fact, the most recent medical evidence of record with 
regard to the left shoulder does not confirm the presence of 
a chronic disability involving the shoulder.  As noted above, 
the existence of a current disability is an essential element 
of a claim for VA disability compensation.  Therefore, the 
Board finds that the claim for service connection for 
residuals of a left shoulder injury must be denied.  

Service Connection for a Right Ingrown Toenail


At the time of examination by VA in November 1997, the 
veteran gave a history of having had an ingrown toenail since 
1988.  Current examination resulted in a diagnosis of a right 
ingrown toenail.  

In December 2002 the records were reviewed by a VA health 
care professional.  The review reflected that there was one 
incident when the veteran played basketball in service and 
presented for treatment in November 1983 with some tenderness 
of the great toenail.  No other medical records referred to 
nail removal or any diagnosis of an ingrown toenail or other 
nail problem.  It was stated that while there was some 
minimal deformity of the nail by the examination earlier in 
2002, that examination did not indicate that this was a 
significant disability.  The examine opined that the medical 
records did not support a causal connection to the veteran's 
military service.  

In light of the foregoing, the Board finds that the credible 
evidence is against the veteran having a right great ingrown 
toenail attributable to his active service.  There is a 
medical opinion of record that it is unlikely that the 
veteran has a right great toenail disorder related to his 
active service.  There is no medical opinion to the contrary.  
As noted above, the veteran himself is a lay person who is 
not competent to render a diagnosis or to offer a medical 
opinion attributing a disability to service or to any 
incident in service, as this requires medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1994); 
38 C.F.R. § 3.159(a)(2).  

Entitlement to a Disability Rating in Excess of 10 Percent 
for Lipomas

By rating decision dated in January 2003, the RO increased 
the disability rating for the veteran's lipomas from zero 
percent to 10 percent, effective April 22, 1997.  A claimant 
is presumed to be seeking the maximum benefit available under 
law, and the veteran's claim for an evaluation in excess of 
10 percent for lipomas remains pending before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).  

With this in mind, the undersigned notes that disabilities 
must be reviewed in relation to the history.  38 C.F.R. 
§ 4.1.  Other applicable general policy considerations are:  
Interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the individual's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 
119, (1999), it was felt that the rule from Francisco does 
not apply where the appellant has expressed dissatisfaction 
with the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  

With regard to the request for an increased schedular 
evaluation, the Board will consider the factors as enumerated 
in the applicable rating criteria.  See Massey v. Brown, 
7 Vet. App. 204, 208 (1994).  

The RO has evaluated the veteran's skin disorder pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7819-7806.  (A hyphenated 
diagnostic code is used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation signed.)  

Diagnostic Code 7819 provides that new, benign skin growths 
are to be rated as analogous to scars, disfigurement, and so 
forth.  Accordingly, under Diagnostic Code 7804, superficial 
scars which are tender and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118.  

Other potentially applicable criteria include Diagnostic 
Code 7803, which provides a 10 percent evaluation for 
superficial, poorly nourished scars with repeated ulceration.  
38 C.F.R. § 4.118.  

Scars may also be rated on limitation of part affected under 
Diagnostic Code 7805.  38 C.F.R. § 4.118.  

In the alternative, Diagnostic Code 7806 provides criteria 
for the evaluation of eczema.  Under this code, a condition 
manifested by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, is rated as 10 percent 
disabling.  The next higher rating of 30 percent is assigned 
with exudation or constant itching, excessive lesions, or 
marked disfigurement.  With ulceration or extensive 
exfoliation or crusting, and systemic nervous manifestations 
or exceptional repugnance, a 50 percent rating is in order.  
38 C.F.R. § 4.118.  

Effective from August 30, 2002, VA's rating schedule for skin 
disorders was changed.  Under the new rating criteria, Code 
7800 provides a 10 percent rating when there are scars, other 
than involving the head, face, or neck, that are deep or that 
caused limited motion in area or areas exceeding six square 
inches (39 square centimeters).  A 20 percent rating is 
assigned when the area or areas exceed 12 square inches (77 
square centimeters).  A 30 percent rating is provided when 
the area or areas exceed 72 square inches (465 square 
centimeters).  A 40 percent rating is provided when the area 
or areas exceed 144 square inches (929 square centimeters).  

In the alternative, Diagnostic Code 7802 provides a 
10 percent evaluation for scars, other than involving the 
head, face, or neck, that are superficial and that do not 
cause limited motion in an area or areas of 144 square inches 
(929 square centimeters) or greater.  

Diagnostic Code 7803 provides a 10 percent evaluation for 
scars which are superficial and unstable.  

Diagnostic Code 7804 continues to provide a 10 percent 
evaluation for scars which are superficial and painful on 
examination.  

The changed Diagnostic Code 7806 provides for a 10 percent 
evaluation for dermatitis or eczema covering at least five 
percent, but less than 20 percent, of the entire body, or at 
least five percent but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or the immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12 
month period.  

The next higher rating of 30 percent is assigned when 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12 month period.  

The maximum rating of 60 percent is assigned when more than 
40 percent of the entire body or more than 40 percent of 
exposed areas is affected, or; constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12 month 
period.  38 C.F.R. § 4.118, Code 7806.  

When the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies.  Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
veteran's claim herein was submitted well before August 2002.  
Accordingly, the undersigned has considered the criteria both 
before and after August 2002 in order to provide the veteran 
a reconsideration.  

A review of the evidence of record discloses that the VA 
treatment records reflect that in May 2000, the veteran was 
seen for a large lipoma on the left flank area that was 
causing discomfort.  This was first noticed in 1999 and it 
was noted to have grown larger.  It was four centimeters by 
10 centimeters and was nontender.  

A July 2000 magnetic resonance imagining showed a simple 
lipoma of the left lateral abdominal wall.  In early 
August 2000 excision of the left flank mass was performed.  

At the time of examination by VA in January 2002, the claims 
file and the medical records were reviewed.  It was noted 
lipomas over the chest region had been excised previously 
without complications of bleeding or infection.  There had 
been keloid formation of the scars.  They were nontender, but 
they itched on an intermittent basis.  No recurrence of 
lipomas was noted at the present time.  

Examination showed an eight centimeter by 5.5 centimeter scar 
that was nontender and smooth, with slightly increased 
pigmentation.  There was no adherence or significant tissue 
loss associated with the scar.  The left aspect had an 
elliptical type scar measuring 3.5 centimeters in length by 
12 millimeters.  There was very mild puckering with increased 
pigmentation associated with the scar.  There was no keloid 
formation, adherence, or tissue loss.  The scar was 
nontender.  No other discernible lipomas were shown on 
examination.  The examination diagnosis was history of right 
side and left chest lipomas, status post incision, with 
minimal disfigurement.  

Based on review of the pertinent evidence of record, the 
Board finds that the veteran does not meet or nearly 
approximate the criteria for the assignment of a rating in 
excess of 10 percent for his residuals of lipomas under 
either the new or the old criteria.  As noted above, at the 
time of the January 2002 examination only slightly increased 
pigmentation was noted involving a very small scar on the 
right side.  That scar was nontender and smooth and there was 
no adherence or significant tissue loss.  On the left chest 
region, there was another small scar, with very mild 
puckering and increased pigmentation.  However, there was no 
keloid formation, adherence, or tissue loss.  Further, the 
scar was nontender.  It was stated there were no other 
discernible lipomas on examination.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the assignment of a disability rating in excess of 10 percent 
for the lipomas, and the claim with regard to this issue must 
be denied.  In making this determination, the Board has 
considered the applicability of "staged ratings," pursuant to 
Fenderson, supra.  However, the record does not contain any 
competent medical evidence showing any distinctive periods 
for which the severity of the veteran's lipoma more nearly 
approximated the criteria necessary for a disability rating 
in excess of 10 percent under any other potentially 
applicable diagnostic codes, either new or old.  


ORDER

Service connection for residuals of a chest injury is denied.  

Service connection for a right indirect inguinal hernia is 
denied.  

Service connection for a right varicocele is denied.  

Service connection for bilateral defective vision is denied.  

Service connection for residuals of left shoulder injury is 
denied.  

Service connection for a right ingrown toenail is denied.  

A disability rating in excess of 10 percent for residuals of 
lipoma is denied.  



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


